                    UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


MARY ELIZABETH BUTLER,                     JUDGMENT IN A CIVIL CASE

      Plaintiff,

vs.


SCHWERMAN TRUCKING CO., ET AL.,            CASE NO: 18-1033-STA-egb
      Defendants.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.

IT IS SO ORDERED AND ADJUDGED that in accordance with the
Stipulation of Dismissal entered on October 24, 2018, this
cause is hereby DISMISSED with prejudice.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 10/24/2018                    THOMAS M. GOULD
                                    Clerk of Court

                                           s/Maurice B. BRYSON

                                    (By)    Deputy Clerk
